UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6959



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL WALFORD CLARKE, a/k/a “G”,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-92-75)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Walford Clarke, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael W. Clarke appeals from the district court’s order

denying his motion for modification of his sentence pursuant to 18

U.S.C.A. § 3582(c)(1)(B) (West 1985 & Supp. 2000).    We have re-

viewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Clarke, No. CR-92-75 (M.D.N.C. June

26, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2